Holmes, J.,
dissenting. I do not agree with the decision to grant a new trial in this case. I cannot accept the view that either the trial court or the prosecutor erred to the prejudice of defendant in the case below. Also, it seems most unreasonable to reverse all three of the attempted murder convictions. Accordingly, and for the reasons set forth below, I must respectfully dissent.
In the case before us, the prosecutor had complied with all of his responsibilities under Crim. R. 16. He had made available to defendant the report from the FBI laboratories. Also, the testifying expert was made fully available to defense counsel in advance of trial. Defense counsel asserts he had intended to rely upon the report which concluded that no “significant amounts” of antimony and barium were found on the defendant. This, of course, he was free to do. That it was an obvious mistake in judgment, as pointed out by the trial court below, becomes clear upon a perusal of the report, and the literature easily available to defense counsel.
The report is quite brief and conclusory. It states that the “elements antimony and barium * * * are components of most primer mixtures * * *” and that the test utilized was the neutron activation analysis (“NAA”). The NAA test is a well-known method of detecting primer residue on the hands of suspects and has been in use for over ten years. See, e.g., Stone, Evidence of Firearms Discharge Residues (1981), 33 Baylor L. Rev. 285, 286; Moenssens, Inbau & Starrs, Scientific Evidence in Criminal Cases (3 Ed. 1986) 528; Imwinkelried, Scientific and Expert Evidence (2 Ed. 1981) 279-339; Yefsky, Law Enforcement Science and Technology (1967) 372-375; McFarland & McLain, Rapid Neutron Activation Analysis for Gunshot Residue Determination (1973), 18 J. For. Sci. 226; Matricardi & Kilty, Detection of Gunshot Residue Particles from the Hands of a Shooter (1977), 22 J. For. Sci. 725, 726; Basu, Formation of Gunshot Residues (1982), 27 J. For. Sci. 72; Tillman, Automated Gunshot Residue Particle Search and Characterization (Jan. 1987), 32 J. For. Sci. 62.
To those who have made even slight inquiries into the NAA technique, the phrase “most primer mixtures,” as utilized in the report, coupled with the fact that a .22 caliber pistol was the weapon fired, would immediately cause concern as to the reliability of the report. This is because it is common knowledge among evidence specialists, as shown at trial, that the primers of most .22 caliber, rim-fire ammunition contain no antimony. The abundant literature in this field also makes reference to this fact. See, e.g., Fisher, Svensson & Wendel, Techniques of Crime Scene Investigation (4 Ed. 1987) (“The elements of barium and antimony are characteristic of most ammunition with the exception of [most] .22 caliber ammunition * * *.” [Id. at 265.]); Andrasko & Maehly, Detection of Gunshot Residues *104on Hands by Scanning Electron Microscopy (1977), 22 J. For. Sci. 279 (“Primers of rim-fire shells * * * often lack antimony * * *.” [Id. at 285.]); Newton, Rapid Determination of Antimony, Barium and Lead in Gunshot Residue via Automated Atomic Absorption Spectrophotometry (1981), 26 J. For. Sci. 302, 308-309.
There is no doubt that the prosecution was aroused by the inherent conflict in the report and did in fact make additional inquiries of the expert prior to trial. This expert was fully available for defense counsel’s inquiries prior to and during the early stages of the trial. It is most difficult to credit defense counsel’s assertions that he intended to rely upon the report, since the prosecution made it clear prior to trial that the state intended to call upon the expert for testimony in the state’s case-in-chief. Certainly, this fact should have alerted defense counsel that the prosecution intended to circumvent the conclusions contained in the report, and that he (defense counsel) also should make further inquiries. Presumably, counsel did not interview any specialist, local or otherwise, did not seek out the literature in this area, and made no inquiries even as to the name and phone number of the state’s expert.
Defense counsel received an inadvertent yet direct indication that the FBI report was of questionable value on the very first day of trial, October 22,1984. The state’s fourth witness was a member of the scientific investigation division of the Toledo detective bureau. He testified extensively concerning the collection of evidence at the crime scene and from defendant’s hands. As he described the NAA test, he stated expressly that primers of center-fire bullets contain both antimony and barium. The FBI expert did not testify until October 24, two days later. Thus, defense counsel had two additional days in which to make remedial inquiry. He also could have requested a continuance, but felt no need to do so.
Consequently, defense counsel cannot claim surprise at the expert’s testimony or complain that it differed from the report when the reason for the difference was common knowledge among local as well as federal experts, and was generally available to him from the literature on the subject. Surely one who intends to rely upon a report, particularly a short conclusory report, should be expected to make a reasonable inquiry, if for no other reason than to more effectively substantiate the favorable conclusions. Further, it would be wholly unreasonable to impose upon the prosecution a duty to disclose in advance, as the majority opinion seems to require, not only the full substance of his witness’ testimony but also any advantage he may possess by virtue of knowledge in the expert’s field of study. This goes well beyond the requirements of Crim. R. 16(D).
Moreover, the testimony and report at issue played an insignificant part in the three attempted murder convictions, either as to the state’s case or that of the defense. While the state brought out that defendant had three to four times the normal amount of barium on the backs of his hands, defense counsel forced the expert to admit that his test results were incon*105elusive and that multiple firings would have left more residue than a single shot. Also, this testimony took but a small portion of the two volumes of trial transcript, and only one to two hours of the nearly three days the state required to complete its case.
This court has asserted its doctrine of harmless error in paragraph six of the syllabus in State v. Williams (1983), 6 Ohio St. 3d 281, 6 OBR 345, 452 N.E. 2d 1323, which states:
“Where * * * error in the admission of evidence is extant, such error is harmless beyond a reasonable doubt if the remaining evidence, standing alone, constitutes overwhelming proof of defendant’s guilt.” See, also, United States v. Hasting (1983), 461 U.S. 499, 508-509; Harrington v. California (1968), 395 U.S. 250, 254.
By any standard but the most insensitive, the evidence remaining in the case sub judice, after removing the conflicting forensic testimony, is overwhelmingly sufficient to uphold all three convictions. The state established by direct testimony that defendant was the driver of the automobile which transported John Wilson and the loaded weapons to the crime scene. He was also observed sitting in the vehicle with his brothers prior to the shootings and was heard to shout various threats, including killing and other retaliation, against the ultimate victims.
Several witnesses placed defendant in back of the establishment, at the rear, southeast corner of the parking lot, near or next to the smashed Subaru which belonged to two of the victims. One witness observed him just before the spray of bullets was fired at Officer Harris and testified that he (defendant) had a long, shiny object in his hand of the same length as the .22 caliber revolver ultimately recovered from that location. It is undisputed that just after Officer Harris shot defendant’s brother in the neck, a series of shots was fired at the officer from the back of the parking lot. The bullets struck the automobile behind which Officer Harris ran for protection. Defendant was then observed by yet an additional witness to be crouching in front of the Subaru, at the very place where the pistol was discovered minutes later.
Most condemning of all was the testimony of Officer Poiry as to defendant’s confessions which were not the subject of dispute upon appeal. Defendant admitted to transporting his brothers and the weapons to the crime scene. He also confessed to being in possession of the .22 caliber revolver just prior to the shootings. He then asserted that his brother John took back the .22, adding it to the .38 he already possessed. After John was shot, defendant stated he removed the .22, but not the .38, from John’s hand and hid it in front of the Subaru. Since the .22 was the weapon which was fired at Officer Harris, and because the firing originated about fifty yards away from John’s body, the inculpatory nature of the admission, as well as its contradictory features, weighed heavily against defendant. In a subsequent confession, for the asserted purpose of exculpating himself, defendant stated that he in fact got the .22 *106from his brother Robert. However, he then admitted that he entered the parking lot from the rear and placed the weapon in front of the Subaru. The above evidence is so overwhelming that any potential error concerning the expert’s report is surely harmless.
In addition, the evidence of defendant’s confession, plus the eyewitness testimony to the effect that defendant transported those who perpetrated the initial shootings, as well as the weapons so utilized, created an irrefutable presumption that defendant committed the crimes of aiding and abetting the attempts to murder the first two victims. The same is true regarding the attempted murder of Officer Harris by John Wilson. The disputed expert testimony, which forms the basis of the majority’s determination, is applicable only to the issue of whether defendant himself actually shot at Officer Harris. It seems rather insensitive in the extreme, therefore, to reverse all three attempted murder convictions.
Consequently, I dissent.
Moyer, C.J., and Locher, J., concur in the foregoing dissenting opinion.